Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2006

P. N. v. Clementon Bd of Ed
Precedential or Non-Precedential: Precedential

Docket No. 04-4705




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"P. N. v. Clementon Bd of Ed" (2006). 2006 Decisions. Paper 999.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/999


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                     No. 04-4705


                          P. N., an infant, individually and by
                         his parent and legal guardian; M. W.,
                                                         Appellants
                                             v.

                      CLEMENTON BOARD OF EDUCATION


                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 02-cv-01351)
                     District Judge: Honorable Freda L. Wolfson


                              Argued December 12, 2005

            Before: SLOVITER, SMITH, and STAPLETON, Circuit Judges.

                                 (Filed April 5, 2006)


                      SECOND ORDER AMENDING OPINION

       IT IS ORDERED that the slip opinion in the above case, filed April 5, 2006, be
amended as follows. To add immediately after the names of Amici and their counsel on
the caption page:

David F. Abernethy
Kimberly M. Coffina
Drinker Biddle & Reath LLP
Philadelphia, PA l9l03-6996

Ruth Deale Lowenkron
Education Law Center
Newark, N.J. 07102

      Attorneys for Amici Curiae Education Law Center

                                        Page 1
the following 17 Amici:


      Alliance for the Betterment of Citizens with Disabilities
      The American Civil Liberties Union of New Jersey
      Arc of New Jersey
      Bazelon Center for Mental Health Law
      Becoming Educated and Motivated about Education
      The Center for Law and Education
      The New Jersey Center for Outreach and Services for the Autism Community
      Disability Rights Advocates
      The Essex County Bar Association
      International Dyslexia Association
      The National Association of Protection and Advocacy Systems
      The New Jersey Coalition for Inclusive Education, Inc.
      New Jersey Protection and Advocacy, Inc.
      The Rutgers School of Law-Newark Special Education Clinic
      The Special Education Leadership Council
      The Statewide Parent Advocacy Network
      United Cerebral Palsy Associations

                                      By the Court,


                                         /s/ Dolores K. Sloviter
                                         Circuit Judge
Dated: May 16, 2006




                                      Page 2